— Appeal by the defendant from a judgment of the County Court, Orange County (Paño Z. Patsalos, J.), rendered April 17, 1991, convicting him of criminal possession of marihuana in the fifth degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant contends that the People failed to prove his possession of marihuana found in an apartment in which he *871resided. However, by failing to raise this contention at the trial, the defendant has failed to preserve this issue for appellate review (see, People v Whitehead, 159 AD2d 741). In any event, viewing the evidence adduced at trial in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. The evidence established that the defendant exercised dominion and control over drugs found on a love seat one foot away from his person and in a refrigerator located in the apartment in which he resided (see, People v Torres, 68 NY2d 677; People v Rivers, 169 AD2d 883; People v Rodriguez, 153 AD2d 762). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Mangano, P. J., Miller, Copertino and Pizzuto, JJ., concur.